 

 

- 1 l
AO 245B (CASDRev. 02/18) Judgment in a Crirninal Case § l L E ' '

oct 11 2018
UNITED STATES DISTRICT COURT

, , DI§T`F€`!CT COURT
soUTHERN DISTRICT 0F CALIFORNIA sog'-ER§,;"§,,§WH m wymme

 

 

 

4 ‘\"-‘E PUTY
UNITED STATES OF AMERICA .]`UDGMENT IN A CR] €`ASE“"“””"“““""”""“““'_`
V_ (For Offenses Committed On or After November 1, 1987)
ENRIQUE CINTORA CAZARES
Case Number: 17CR3 091-DMS
Norma Aguilar FD
Defendant’s Attomey
REGISTRATION No. 48082198
g _
THE DEFENDANT:

|E pleaded guilty to count(s) 1 and 2 of the Indictment

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number§s[
21 USC 841(a)(l) DISTRIBUTION OF METHAMPI-IETAMINE l, 2

The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

\:l Count(s) dismissed on the motion of the United States.

g Assessment : $200.00 (3100.00 as to each of Counts 1 and 2)

JVTA Assessment*: $
C|

;Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.
No fine |:| Forfeiture pursuant to order filed - , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judginth are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Ootober ll. 2018

Date of Imposition of Sentence

HON. DA . ABRAW
UNITED STATES DISTRICT JUDGE

l 7CR3091-DMS

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ENRIQUE CINTORA CAZARES Judgment - Page 2 of 4
CASE NUMBER: l'/'CR3 091-DMS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
NINETY-SIX (96) MONTHS as to each of Counts 1 and 2, concurrently

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:
Defendant participate in the RDAP Program.

Defendant be designated to a facility in the Western Region of the U.S.

|EE

|:| The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

|:l as notified by the United States Marshal.

m The defendant Shall Surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:| on or before
!:| as notified by the United States Marshal.
|:! as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l'/CR309l-DMS

AO 245B (CASD Rev. 02/18) .ludgment in a Criminal Case

 

DEFENDANT: ENRIQUE CINTORA CAZARES Judgment - Page 3 of 4
CASE NUMBER: 17CR3 09 l-DMS

SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
FOUR (4) YEARS as to each of Counts l and 2, concurrently

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crirne.

Fr)r offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substancel The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
|:| . .
substance abuse. (Chec!c zfappl:cable.)

514 The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

m The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

‘ Backlog Elimination Act of 2000, pursuant to 18 USC section 35 83(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplz'cable.)

|j The defendant shall participate in an approved program for domestic violence (Check ifapplicable.)

lf this judgment imposes a fmc or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgmentl

The defendant shall comply with the standard conditions that have been adopted by this court.. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other farnin responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

l7CR3 09 l -DMS

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ENRIQU_E CINTORA CAZARES Judgrnent - Page 4 of 4
CASE NUMBER: l'l'CRS 091 -DMS

SPECIAL CONDITIONS OF SUPERVISION
1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
2. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
or evidence of a violation of a condition of release; failure to submit to a search may be grounds for

revocation; the defendant shall Warn any other residents that the premises may be subject to searches
pursuant to this condition

3. Resolve all outstanding Warrants Within 60 days.

4. Not associate with any person who you know, or who a probation officer or other law enforcement officer
informs you is a Varrio Fallbrook Locos or Mexican Mafia gang member or associate, or any other known
gang member or associate, unless given permission by the probation officer.

5. Not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent gang
affiliation, association with or membership in the Varrio Fallbrook Locos or Mexican Mafia gang or any
other gang, unless given permission by the probation officer.

6. Not display any known gang signs or gestures.

7. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
120 days (non-punitive).

8. Complete one year of sober living or residential drug treatment as directed by the probation officer.

//

l7CR3 09 l -DMS

